                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN CALVILLO MANRIQUEZ, et                       Case No. 17-cv-07210-SK
                                         al.,
                                   8                                                         ORDER GRANTING MOTION FOR
                                                          Plaintiffs,                        CLASS CERTIFICATION AND
                                   9                                                         APPPOINTMENT OF CLASS
                                                  v.                                         REPRESENTATIVES
                                  10
                                         ELISABETH DEVOS, et al.,                            Regarding Docket No. 47
                                  11
                                                          Defendants.
                                  12
Northern District of California




                                               Plaintiffs move for class certification and appointment of class representatives, and
 United States District Court




                                  13
                                       Defendants do not oppose the motion but seek to modify the definition of the class. (Dkts. 47,
                                  14
                                       91.) Having reviewed the parties’ papers and the case file, and having heard oral argument, the
                                  15
                                       motion is GRANTED with the modification that Defendants request.
                                  16
                                                                                 BACKGROUND
                                  17
                                               This matter arises out of the claims of approximately 110,000 students who attended
                                  18
                                       schools operated and owned by Corinthian Colleges, Inc. (“Corinthian”), who sought or seek relief
                                  19
                                       from their student loans from the Department of Education (“Department”), and who challenge the
                                  20
                                       method developed by Secretary DeVos (“Secretary”) for determining whether the students are
                                  21
                                       eligible for relief.
                                  22
                                               Plaintiffs allege that, before 2017, the Department used a process that Plaintiffs call the
                                  23
                                       “Corinthian Job Placement Rate Rule” or “Corinthian Rule” by which the Department provided
                                  24
                                       full relief from federal loans to students who attended certain Corinthian programs. (Dkts. 35, 47.)
                                  25
                                       Between 2010 to 2014, Corinthian made false and misleading statements regarding Corinthian’s
                                  26
                                       job placement rates. (Id.) A summary of the relevant programs and related dates of enrollment
                                  27
                                       were posted on the Department’s website in two documents referred to as the “Lists.” (Dkt. 35-6.)
                                  28
                                   1   Students who met attended the programs identified on the Lists could submit an attestation form

                                   2   seeking relief from their federal loans. (Dkts. 35, 47.)

                                   3           Starting on January 20, 2017, the Secretary stopped processing claims under the Corinthian

                                   4   Rule. (Id.) After abandoning the Corinthian Rule, the Secretary implemented a new rule in which

                                   5   the Secretary instead granted partial to full relief for borrowers who had attended the Corinthian

                                   6   schools. (Id.) There is no dispute that the Secretary created and used a new methodology, which

                                   7   Plaintiffs named the “Average Earnings Rule,” to determine which borrowers are entitled to relief

                                   8   from their student loans and how much relief they should obtain. (Dkt. 60.) There is also no

                                   9   dispute that the Secretary used information obtained from the Social Security Administration in

                                  10   implementing the Average Earning Rule. (Dkt. 60.) Plaintiffs allege that the Secretary’s action in

                                  11   obtaining information from the Social Security Administration violates the Privacy Act of 1974, 5

                                  12   U.S.C. § 552a. (Dkt. 58, ¶¶ 279-302.)
Northern District of California
 United States District Court




                                  13           Plaintiffs sought, among other forms of relief, full relief for all students who had attended

                                  14   the Corinthian schools during the designated time period. (Dkt. 58, ¶ 257.) Plaintiffs posited

                                  15   several other, independent reasons why the Secretary’s abandonment of the Corinthian Rule is

                                  16   illegal: (1) the action is arbitrary, capricious, and unlawful, (2) the action constitutes arbitrary,

                                  17   unlawful retroactive lawmaking in violation of 5 U.S.C. §§ 706(2)(A) and (C), and (3) the action

                                  18   is a violation of due process. (Dkt. 58, ¶¶ 279, 303-319.) In addition, Plaintiffs attacked the

                                  19   Secretary’s inaction during a long period of time when the Corinthian Rule was not in place but

                                  20   the Secretary provided no relief. (Dkt. 58, ¶¶ 280-296.) Plaintiffs challenged that inaction as the

                                  21   unlawful withholding of agency action and unreasonably delayed agency action. (Id.)

                                  22           On May 25, 2018, the Court granted in part and denied in part Plaintiffs’ motion for

                                  23   preliminary injunction. (Dkt. 60.) The Court granted Plaintiffs’ request to enjoin the Secretary

                                  24   from engaging in collection efforts of Plaintiffs’ loans using the Average Earnings Rule and

                                  25   ordered the Secretary “cease all efforts to collect debts from Plaintiffs and any other borrower who

                                  26   has successfully completed an attestation form.” (Dkt. 70.) The Court also ordered the Secretary

                                  27   to halt any action to collect a loan from Plaintiffs and other students who fall into the previously-

                                  28   identified groups and ordered the Secretary to provide forbearance to that group of students. (Dkt.
                                                                                           2
                                   1   70.)

                                   2          In turn, the Secretary appealed the Court’s ruling to the Ninth Circuit Court of Appeal.

                                   3   (Dkt. 81.) Subsequently, with the exception of the current motion, the Court stayed the

                                   4   proceedings pending appeal before the Ninth Circuit. (Dkt. 88)

                                   5   A.     Plaintiffs’ Motion for Class Certification and the Secretary’s Response
                                   6          Plaintiffs seek certification of a class represented by Plaintiffs Jamal Cornelius, Rthwan

                                   7   Dobashi, and Jennifer Craig.1 The Secretary does not oppose the motion on the condition that the

                                   8   class definition does not refer to the Corinthian Rule, the existence of which the Secretary

                                   9   disputes. (Dkt. 91, p.2.) Plaintiffs agreed to exclude reference to the Corinthian Rule, although

                                  10   the parties did not agree upon the scope of the class. (Dkt. 92, p. 2.) As described below, the

                                  11   parties also disagree on the treatment of future claimants.

                                  12          The Secretary also requests that the Court stay the hearing on this motion and the
Northern District of California
 United States District Court




                                  13   determination of the class certification motion pending appeal. Previously, the Court’s rationale

                                  14   for the decision to proceed with the present motion was the possibility that Plaintiffs could be

                                  15   prejudiced if there was no certified class, if the Secretary challenged the scope of the Court’s

                                  16   preliminary injunction on appeal. (Dkt. 88.) The Department now argues that, since the opening

                                  17   brief in the appeal does not challenge the preliminary injunction based on the failure to obtain

                                  18   class certification, the Court should stay the present motion. (Dkt. 91, at 3.)

                                  19   B.     The Proposed Class
                                  20          Initially, Plaintiffs defined their class as the following:

                                  21                  All individuals who borrowed a Direct Loan to finance the cost of a
                                                      program who are covered by the Department’s Corinthian Job
                                  22                  Placement Rate Rule, who have applied, or will apply for a borrower
                                                      defense, and who have not been granted the relief provided by the
                                  23                  Rule.
                                  24   (Dkt. 47 p. 1-2.) In turn, the Secretary proposed the following class:

                                  25                  All persons who borrowed a Direct Loan to finance the cost of
                                                      enrollment at a program covered by the Department’s job placement
                                  26
                                  27          1
                                                Plaintiffs do not seek to include Plaintiff Martin Calvillo-Manriquez as a class
                                  28   representative. (Dkts. 47 p.1; 92 p. 5.) However, Plaintiff Calvillo-Manriquez has not yet moved
                                       to withdraw as a plaintiff in this action.
                                                                                          3
                                                         rate findings (i.e., attended a program on the Lists, see ECF No. 35-
                                   1                     6, Exs. 6 & 7), and who have not received a full discharge of
                                                         associated student loan debt and a return of any money the
                                   2                     Department collected on the loan, once they submit an attestation
                                                         form or analogous application verifying (1) that they are covered by
                                   3                     the Department’s job placement rate findings (i.e., attended a program
                                                         on the Lists and first enrolled in that program during a time period
                                   4                     covered by the Lists, see ECF No. 35-6, Exs. 6 & 7), and they relied,
                                                         in substantial part, on Corinthian’s misleading job placement rates in
                                   5                     deciding to enroll.
                                   6   (Dkt. 91 p. 2-3.)

                                   7          Following the Secretary’s briefing, Plaintiffs revised their class definition to the following:

                                   8                     All individuals who borrowed a Direct Loan to finance the cost of
                                                         enrollment at a program covered by the Department’s job placement
                                   9                     rate findings (i.e., attending a program on the Lists) and who have not
                                                         received a full discharge of associated student loan debt and a return
                                  10                     of any money the Department collected on the loan.
                                  11   (Dkt. 92, p.4.)
                                  12          Here, the key difference between the competing definitions of the class that Plaintiffs and
Northern District of California
 United States District Court




                                  13   the Secretary offer is whether the condition of submitting an attestation form should be included in

                                  14   the description of the class now or be a limiting condition at some point in the future. Given that

                                  15   the submission of an attestation form was required before January 20, 2017 and that defining the

                                  16   class to include those who submit an attestation form does not foreclose the ability of those

                                  17   eligible under the Lists to submit an attestation form in the future, the Court finds that the

                                  18   Secretary’s definition of the class to be a more accurate description of the Department’s practice

                                  19   before January 20, 2017. Therefore, the Court adopts the class definition the Secretary provides.

                                  20          However, in adopting the Secretary’s definition, the Court takes no position on the

                                  21   Secretary’s comment that at some point the Court should limit those entitled to relief to “all

                                  22   individuals who have submitted an application or will submit an application by a future date

                                  23   certain.” (Dkt. 91 p.2 fn. 1.) The Court retains the power to modify the class definition at a later

                                  24   stage in the proceedings. Fed. R. Civ. P. 23(c)(1)(C) (“An order that grants or denies class

                                  25   certification may be altered or amended before final judgment.”) Thus, either party can request a

                                  26   change later in the litigation, after discovery is complete.

                                  27                                                  ANALYSIS

                                  28   A.     Legal Standard
                                                                                           4
                                   1          Class certification under Rule 23 is a two-step process. First, a plaintiff must demonstrate

                                   2   that the four requirements of Rule 23(a) are met: numerosity, commonality, typicality, and

                                   3   adequacy. “Class certification is proper only if the trial court has concluded, after a ‘rigorous

                                   4   analysis,’ that Rule 23(a) has been satisfied.” Wang v. Chinese Daily News, Inc., 737 F.3d 538,

                                   5   542-43 (9th Cir. 2013) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011)).

                                   6   Second, a plaintiff must establish that the action meets one of the bases for certification under

                                   7   Rule 23(b).

                                   8   B.     Plaintiff Has Satisfied Rule 23(a)
                                   9          1.      Numerosity (Rule 23(a)(1))

                                  10          The numerosity requirement is satisfied when a plaintiff shows that “the class is so

                                  11   numerous that joinder of all members would be impracticable.” Fed. R. Civ. P. 23(a)(1). The

                                  12   class is estimated at approximately 110,000 individuals. (Dkt. 35-5.) Quezada v. Con-Way
Northern District of California
 United States District Court




                                  13   Freight Inc., 2012 WL 4901423, at *3 (N.D. Cal. Oct. 15, 2012) (noting that generally, classes of

                                  14   more than 75 members satisfy the numerosity requirement); Cervantez v. Celestica Corp., 253

                                  15   F.R.D. 562, 569 (C.D. Cal. 2008) (“Courts have held that numerosity is satisfied when there are as

                                  16   few as 39 potential class members”); Celano v. Marriott Int’l, Inc., 242 F.R.D. 544, 549 (N.D.

                                  17   Cal. 2007) (“courts generally find that the numerosity factor is satisfied if the class comprises 40

                                  18   or more members.”) Rule 23(a)(1) is satisfied.

                                  19          2.      Commonality (Rule 23(a)(2))

                                  20          A class has sufficient commonality if a plaintiff establishes that “there are questions of law

                                  21   or fact common to the class.” Fed. R. Civ. P. 23(a)(2). “Commonality requires that the class

                                  22   members’ claims ‘depend on a common contention that ‘determination of its truth or falsity will

                                  23   resolve an issue that is central to the validity of each [claim] in one stroke.’” Mazza, 666 F.3d at

                                  24   588-89 (quoting Wal-Mart Stores v. Dukes, 564 U.S. 338, 131 S.Ct. 2541, 2551 (2011)).

                                  25   “[C]ommonality requires a single significant question of law or fact.” Id. at 589.

                                  26          As previously noted, the Secretary’s definition of the class provides the same relief to the

                                  27   class as those individuals who successfully obtained relief from their loans before January 2017.

                                  28   (Dkt. 47 pp. 3, 11.) Members of the class, as so defined, raise common issues of law and fact,
                                                                                         5
                                   1   notably the propriety of the change in the Department’s policies and practices after January 20,

                                   2   2017, the harm to members of the class who did not receive relief from their loans after

                                   3   submission of an attestation form, the delay in obtaining relief from student loans, and the

                                   4   propriety of the Department’s new process, the Average Earnings Rule.

                                   5          The Court finds that Rule 23(a)(2) is satisfied.

                                   6          3.      Typicality (Rule 23(a)(3))
                                   7          Typicality requires consideration of “whether other members have the same or similar

                                   8   injury, whether the action is based on conduct which is not unique to the named plaintiffs, and

                                   9   whether the other class members have been injured by the same course of conduct.” Hanon v.

                                  10   Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). “Typicality refers to the nature of the

                                  11   claim or defense of the class representative and not facts surrounding the claim or defense.” Id.

                                  12   Typicality and commonality both “serve as guideposts for determining whether under the
Northern District of California
 United States District Court




                                  13   particular circumstances maintenance of a class action is economical and whether the named

                                  14   plaintiff’s claim and the class claims are so interrelated that the interests of the class members will

                                  15   be fairly and adequately protected in their absence.” Dukes, 131 S.Ct. at 2551, n. 5.

                                  16          Plaintiffs request that the Court designate named Plaintiffs Jamal Cornelius, Rthwan

                                  17   Dobashi, and Jennifer Craig as class representatives.

                                  18          Named Plaintiff Jamal Cornelius attended a Heald College program in information

                                  19   technology because recruiters told him that he could obtain a high-paying job. (Dkt. 35-2, ¶ 6.)

                                  20   Cornelius began his program in July 2013 and borrowed $25,555 in federal student loans and

                                  21   $2,000.26 in private loans. (Id., ¶ 14.) Cornelius submitted an attestation form in the summer of

                                  22   2016 and again in August 2016. (Id., ¶¶ 16-18.) He is still waiting for a decision from the

                                  23   Department, and he is working at a Taco Bell in Hercules, California because he had not been able

                                  24   to obtain a job in the field of information technology. (Id., ¶¶ 11-12, 25.)

                                  25          Named Plaintiff Rthwan Dobashi attended a WyoTech program in automotive technology

                                  26   in Fremont, California after seeing advertisements about high paying jobs. (Dkt. 35-3, ¶ 5.)

                                  27   Dobashi borrowed $22,184 in federal student loans and $3,183.73 in private loans. (Id., ¶ 11.)

                                  28   Dobashi wants to return to school but cannot do so because of the loans he has to repay. (Id., ¶
                                                                                          6
                                   1   13.) He submitted his attestation form over two years ago and has yet to receive a response from

                                   2   the Department. (Id., ¶¶ 16, 19-21.)

                                   3           Named Plaintiff Jennifer Craig attended Everest College in California after Corinthian’s

                                   4   representative represented the success of graduates in getting jobs in medical insurance and

                                   5   billing. (Dkt. 35-1, 7-10.) She enrolled in April 2014 and borrowed $9,019 to pay for her

                                   6   education. (Id., ¶¶ 10-11.) Although she completed her course of study, Craig did not get a

                                   7   diploma. (Id., ¶¶ 18-19.) Craig submitted an attestation form, but the Department discharged only

                                   8   20% without explanation or information about process of appealing decision. (Id., ¶¶ 21, 23.)

                                   9   Craig and her husband have a very limited income, and their expenses far exceed their income.

                                  10   (Id., at ¶¶ 26-30.)

                                  11           All three named Plaintiffs received information describing graduates’ success in obtaining

                                  12   jobs in their chosen fields, but none of them were able to obtain successful positions in their areas
Northern District of California
 United States District Court




                                  13   of study after they completed their programs. All three owe significant sums of money in student

                                  14   loan debt for attending a Corinthian program included on the Lists, and all three have submitted

                                  15   attestation forms to the Department. Nevertheless, they have either received partial relief or are

                                  16   waiting to learn if they will obtain relief from their student loans. All three have sustained similar

                                  17   injuries to each other and the class.

                                  18           Therefore, the Court finds that named Plaintiffs Jamal Cornelius, Rthwan Dobashi, and

                                  19   Jennifer Craig satisfy Rule 23(a)(3).

                                  20           4.      Adequacy of Representation (Rule 23(a)(4))
                                  21           Rule 23(a)(4) requires that the class representative “fairly and adequately protect the

                                  22   interests of the class,” and Rule 23(a)(4) is satisfied if the proposed representative plaintiff does

                                  23   not have conflicts of interest with the proposed class and if the proposed class is represented by

                                  24   qualified and competent counsel. Ellis v. Costco Wholesale Corp., 285 F.R.D. 492, 535 (N.D.

                                  25   Cal. 2012) (citation omitted). There is no indication that counsel has any conflict with any class

                                  26   members or that either named Plaintiffs or their counsel will fail to prosecute the action

                                  27   vigorously. Defendants do not oppose the certification motion or raise any conflict. So far,

                                  28   counsel has vigorously pursued the claims, and Plaintiffs have submitted declarations to assist in
                                                                                          7
                                   1   obtaining injunctive relief.

                                   2          The Court finds that Plaintiffs satisfy Rule 23(a)(4).

                                   3   C.     Rule 23(b)(2).
                                   4          Plaintiffs in this action contend that the putative class satisfies Rule 23(b)(2), which

                                   5   requires the Court to find that “the party opposing the class has acted or refused to act on grounds

                                   6   that apply generally to the class, so that final injunctive relief or corresponding declaratory relief is

                                   7   appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) requirements

                                   8   “are unquestionably satisfied when members of a putative class seek uniform injunctive or

                                   9   declaratory relief from policies or practices that are generally applicable to the class as a whole.”

                                  10   Parsons v. Ryan, 754 F.3d 657, 688 (9th Cir. 2014) (citing Rodriguez v. Hayes, 591 F.3d 1105,

                                  11   1125 (9th Cir. 2011)). “That inquiry does not require an examination of the viability or bases of

                                  12   the class members’ claims for relief, does not require that the issues common to the class satisfy a
Northern District of California
 United States District Court




                                  13   Rule (b)(3)-like predominance test, and does not require a finding that all members of the class

                                  14   have suffered identical injuries.” Id. (footnote omitted). “Rather, as the text of the rule makes

                                  15   clear, this inquiry asks only whether ‘the party opposing the class has acted or refused to act on the

                                  16   grounds that apply generally to the class.’” Id. (quoting Fed. R. Civ. P. 23(b)(2)).

                                  17          Defendants refuse to continue the same process and policies that discharged Corinthian

                                  18   student loan debt before January 20, 2017. Defendants’ refusal applies to every member of the

                                  19   class, who previously could expect discharge and reimbursement upon submission of an

                                  20   attestation form. Given the uniformity of the injury and relief sought in response to Defendants’

                                  21   actions, the Court finds that Plaintiffs satisfy Rule 23(b)(2).

                                  22   D.     Defendants’ Request to Stay the Motion
                                  23          Defendants ask the Court to stay the present motion with the remainder of the case pending

                                  24   the Ninth Circuit’s decision on the appeal of the Court’s preliminary injunction given that the

                                  25   scope of the injunction was not one of the grounds cited by Defendants in their opening brief on

                                  26   appeal. Therefore, Defendants argue that Plaintiffs will not be prejudiced if the class certification

                                  27   motion is delayed. However, Defendants fail to note that the Court of Appeals may sua sponte

                                  28   find the scope of the injunction and the status of Plaintiffs’ motion for certification relevant and
                                                                                          8
                                   1   potentially prejudicial to Plaintiffs’ position. The motion for class certification has been pending

                                   2   on the Court’s calendar since April 19, 2018. (Dkt. 47.) The Court sees no reason to delay its

                                   3   decision any further. The request to stay the determination is DENIED.

                                   4                                             CONCLUSION

                                   5          For the reasons set forth above, the Court certifies the following class:

                                   6                  All persons who borrowed a Direct Loan to finance the cost of
                                                      enrollment at a program covered by the Department’s job placement
                                   7                  rate findings (i.e., attended a program on the Lists, see ECF No. 35-
                                                      6, Exs. 6 & 7), and who have not received a full discharge of
                                   8                  associated student loan debt and a return of any money the
                                                      Department collected on the loan, once they submit an attestation
                                   9                  form or analogous application verifying that they are covered by the
                                                      Department’s job placement rate findings (i.e., attended a program on
                                  10                  the Lists and first enrolled in that program during a time period
                                                      covered by the Lists, see ECF No. 35-6, Exs. 6 & 7) and that they
                                  11                  relied, in substantial part, on Corinthian’s misleading job placement
                                                      rates in deciding to enroll.
                                  12
Northern District of California




                                              The Court further appoints as class representatives named Plaintiffs Jamal Cornelius,
 United States District Court




                                  13
                                       Rthwan Dobashi, and Jennifer Craig as class representatives.
                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: October 15, 2018
                                  16
                                                                                        ______________________________________
                                  17                                                    SALLIE KIM
                                                                                        United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
